  Case 17-26216      Doc 26    Filed 05/21/20 Entered 05/21/20 16:39:48             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     17-26216
Latonya Stevenson                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                    ORDER AMENDING ORDER FOR PAYROLL CONTROL

       This cause coming to be heard on the Motion of the Debtors to vacate docket entry number 19,
entered on October 26, 2017, the Court having jurisdiction over the matter, being fully advised on the
premises and due notice being given,

IT IS HEREBY ORDERED:

   1. That the Order for Payroll Control, docket entry number 19, entered on October 26, 2017 is hereby
amended to reflect that Titan Security Services, Inc, employer of Latonya Stevenson, shall deduct from
the earnings of the debtor the sum of $105.00 each month beginning on the next pay day following the
receipt of this order and pay the sum so deducted to Marilyn O. Marshall, Trustee at least once a month
at the following address: Marilyn O. Marshall Chapter 13 Trustee, P.O. Box 2031, Memphis, TN
38101-2031.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: May 21, 2020                                               United States Bankruptcy Judge

 Prepared by:
